Judgment, Supreme Court, Nassau County (John Lockman, J.), entered December 1, 1994, declaring, inter alia, that plaintiff was entitled to keep $145,000 of the $164,000 remitted by defendants under a contract calling for plaintiff to construct and defendants to buy a new home, unanimously affirmed, without costs.
While defendants were entitled to insist that the defective water seepage condition in the basement be corrected and that the recreational facilities be completed, rescission of the contract was not their remedy, as neither the basement leak nor the unfinished recreational facilities constituted material breaches pursuant to the purchase agreement. We have considered defendants’ remaining arguments and find them to be without merit. Concur—Milonas, J. P., Kupferman, Ross and Tom, JJ.